EXHIBIT 10.31

FIRST AMENDMENT TO THE

PBSJ EMPLOYEE PROFIT SHARING

AND STOCK OWNERSHIP PLAN

WHEREAS, Post, Buckley, Schuh & Jernigan, Inc., a Florida corporation,
previously established a profit sharing plan, effective January 1, 1985, and
added an employee stock ownership plan, effective October 1, 1994, now known as
the PBSJ Employee Profit Sharing and Stock Ownership Plan (the “Plan”); and

WHEREAS, The PBSJ Corporation (the “Employer”) became the plan sponsor and
administrator, effective January 1, 2007; and

WHEREAS, the Plan was previously amended and restated effective January 1, 2007;
and

WHEREAS, under Article IX of the Plan, the Employer has the right to amend the
Plan at any time; and

WHEREAS, the Employer wishes to amend the Plan in order to make certain
modifications to facilitate the administration of the Plan as a result of
retaining a new third-party administrator.

NOW, THEREFORE, the Plan is amended effective as of January 1, 2007, unless a
different date is indicated, as follows:

 

1. Section 1.45, entitled “Normal Retirement Date” is hereby amended by removing
the definition of Normal Retirement Date in its entirety and replacing it with
the following:

“1.45 “Normal Retirement Date” means the Participant’s Normal Retirement Age.”

 

2. Section 4.1(b) regarding the allocation of discretionary matching
contributions made by the Employer is hereby amended by removing the subsection
and replacing it in its entirety, to read as follows:

“(b) On behalf of each Participant who is eligible to share in matching
contributions for the Plan Year, a discretionary matching contribution equal to
a uniform percentage of each such Participant’s Deferred Compensation (less
Catch-Up Contributions made pursuant to Section 4.2(a)), the exact percentage,
if any, to be determined each year by the



--------------------------------------------------------------------------------

Employer, which amount, if any, shall be deemed an Employer Non-Elective
Contribution plus, on behalf of each Non-Highly Compensated Employee who is a
Participant eligible to share in the qualified matching contribution, any
uniform discretionary percentage of each such Participant’s Deferred
Compensation (less Catch-Up Contributions made pursuant to Section 4.2(a)), the
exact percentage, if any, to be determined each year by the Employer, which
amount, shall be deemed an Employer Non-Elective Contribution.”

 

3. Subsection 4.4(b)(2) regarding the allocation of matching and qualified
matching contributions is hereby amended by removing the subsection and
replacing it in its entirety, to read as follows:

“(2) With respect to the Employer Non-Elective Contribution made pursuant to
Section 4.1(b), to each Participant’s Account or, to each Participant’s Elective
Account when used to satisfy the “Actual Deferral Percentage” tests in
accordance with Section 4.1(b).

Only Participants who are actively employed on the last day of the Plan Year
shall be eligible to share in the matching contribution or qualified matching
contribution for the year.”

 

4. Section 7.4(d) regarding the vesting of a Participant’s Account in the Plan
is hereby amended by removing the subsection and replacing it in its entirety,
to read as follows:

“(d) In the event of a change in the vesting schedule, the Vested percentage of
a Participant’s Account shall not be less than the Vested percentage attained as
of the later of the effective date or adoption date of this amendment and
restatement and in accordance with subsection 7.4(f).”

 

5. Section 7.13, entitled PRE-RETIREMENT DISTRIBUTION, of the Plan is hereby by
amended by removing the section and replacing it in its entirety, to read as
follows:

“7.13 PRE-RETIREMENT DISTRIBUTION

While still employed a Participant may be eligible to withdraw all or a portion
of his/her Participant’s Account, as follows:

(a) Effective January 1, 1997,a Participant who has attained age 65 shall be
eligible to elect to withdraw all or any portion of his/her Vested Participant’s
Account Balance in the Plan;

(b) a Participant who has completed at least five (5) years of participation in
the Plan shall be eligible to elect to withdraw all or any portion of his/her
Vested Participant’s Account Balance, excluding any portion of the Participant’s
Account Balance attributable to Contributions made pursuant to Sections 4.1(a)
or 4.2 of the Plan;

 

2



--------------------------------------------------------------------------------

(c) a Participant shall be eligible to elect to withdraw all or any portion of
his/her Vested Participant’s Account Balance, excluding any portion of the
Participant’s Account Balance attributable to Contributions made pursuant to
Sections 4.1(a) or 4.2 of the Plan, including earnings thereon, provided that
such amounts have been in the Plan more than two (2) Plan Years prior to the
withdrawal of such amounts; or

(d) a Participant, upon attainment of age 59 1/2, shall be eligible to elect to
withdraw any annuity contract previouisly purchased by the Plan on his/her
behalf in which the Participant is fully vested, regardless of the source of the
Contribution used to purchase said annuity contract.

A Participant may only make one withdrawal pursuant to this Section 7.13 per
Plan Year. Any distribution made pursuant to this Section shall be made in a
manner consistent with Section 7.5 of the Plan and the requirements of Code
Sections 411(a)(11) and 417.”

 

6. Except as provided herein, no other changes are being made to the Plan.

IN WITNESS WHEREOF, the Employer has caused this First Amendment to be executed
by its duly authorized officers on this     day of                 , 2007.

 

THE PBSJ CORPORATION By:  

 

Title:  

 

 

3